Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending. Claims 12-14 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/18/2022. Upon further consideration, the specie election requirement mailed 05/26/2022 is withdrawn. Accordingly, claims 1-11 and 15-18 are under examination.

	
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-11 and 15-18 in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that reference 153 no longer teaches the cation because the claims were amended to explicitly define the cations.  This is not found persuasive because reference ‘614 (USPGPub 2005/0070614, Published 03-2005) teach the special technical feature of the compositions of claims 12-13.
For example, 614 teach the use of the currently claimed halogens as radical initiators with methane to prepare methane sulfonic acid in sulfur trioxide (SO3). See par. 42-44 and 48. 614 teach the addition of an initiator of Marshall’s acid to SO3 and methane (Example 4) It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to substituted any halogen in place of the Marshall’s acid to arrive at the composition of a halogen, methane, and SO3. 
Alternatively, the below 103 rejection is incorporated by reference. This 103 rejection argues the invention is taught by reference 153. 
Therefore, the technical feature of the currently claimed compound is not a special technical feature as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawing filed 03/24/2021 is objected to because the single Figure is not referenced according to the eMPEP 1.84 (u) Numbering of views. The abbreviation “Fig.” is not permissible, nor is the number “1”. See below.

(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. 

(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
	Additionally, the number “5” in the bottom left of the figure is unaccounted for.

Deleting the number 5 or accounting for its existence and titling the drawing as “The Figure” will overcome this objection.

Specification
The disclosure is objected to because of the following informalities: The specification refers to the drawing as fig. 1 on page 4 lines 34 and 40.  
Appropriate correction is required.
This objection will be overcome by amending the specification to refer to the drawing as “The Figure”.

Claim Objections
Claims 1 is objected to because of the following informalities:  Claim 1 recites the phrase “room temperature (20°C)”. Applicants appear to be defining room temperature as 20C.  Appropriate correction is required.
This objection will be overcome by deleting the parenthetical phrase “(20°C)” and adding the phrase “wherein room temperature is 20°C”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "or added in step iii)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5, from where claim 10 depends, requires in situ formation of the cation from “a compound”. Claim 5 does not have the addition of a cation step in step iii). 
Additionally, the phrase “wherein the cation formed in situ” in claim 10 is redundant. As stated above, claim 5 has the cation being formed in-situ.

This rejection will be overcome by deleting the phrase “The process according to claim 5, wherein the cation formed in situ or added in step iii)” and adding the following phrase - - The process according to claim 5 further comprising, wherein the cation is added in step iii) and the cation - - in its place.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 2 recites the limitation "in acid" in line 2.  Claim 1, from where claim 2 depends, requires the formation of alkane sulfonic acids in super acid conditions. The acid in claim 2 broadens the category of acids. For example, acetic acid is an acid but not a super acid which is required. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

This rejection will be overcome if the phrase “acid or” is deleted.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 1 is directed to a process for preparing of alkane sulfonic acid from an alkyl cation in super acid conditions. Claim 1 requires the use of cations that convert an alkyl to an alkyl cation. The cations being halogen, S+, Se+, Te+, As+, Sb+, P+ and/or Si+. 
Claim 5 and 6, although not requiring the production of the alkyl cation, do require identical reactants as claim 1. Therefore, claims 5 and 6 are interpreted to utilize the alkyl cation pathway. 
The current specification contemplates the formation of the alkyl cation as follows (page 2).

    PNG
    media_image1.png
    410
    1381
    media_image1.png
    Greyscale

The specification goes on and recites the generation of the currently claimed cations as follows (p. 3). 

    PNG
    media_image2.png
    199
    1395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    1398
    media_image3.png
    Greyscale

	The specification goes on to explain the formation of the alkyl cation and sulfonic acid as follows (page 4). 

    PNG
    media_image4.png
    290
    1405
    media_image4.png
    Greyscale

Figure 1 is shown below for convenience.

    PNG
    media_image5.png
    360
    688
    media_image5.png
    Greyscale


NOTE: no mechanism is shown in the above figure that converts methane to the cation.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” (MPEP 2163 II, 3, (a), i)).  
The MPEP states the factors can be used but does not require all the factors to be used. The most relevant factors are addressed below.
 Level of skill and knowledge in the art: 
	Roytman et al. (“Comment on ‘Activation of methane to CH3+: A selected industrial route to methanesulfonic acid’” Science, 364, 6440, four pages, Published 2019) teach The direct synthesis of methanesulfonic acid (MSA) from methane and sulfur trioxide (SO3) is potentially high-value but challenging transformation (p. 1 left column).
 	Roytman et al. goes on to cite a proposed mechanism for high selective formation of MSA in oleum using an alkyl cation as seen immediately below. See page 2.

    PNG
    media_image6.png
    544
    1052
    media_image6.png
    Greyscale

	However, Roytman et al. casts doubt on the validity of the above mechanism and the use of the alkyl cation to generate MSA. Additionally Roytman et al. teach the non-nucleophilicity of the sulfur atom of SO3, and the high energy of CH3-S(O)2O+ as reasons for the inoperability of the above chemistries in Fig. 1. For example, Roytman et al. teach the following (p. 1).

    PNG
    media_image7.png
    172
    742
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    332
    737
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    297
    729
    media_image9.png
    Greyscale

Roytman et al. teach the following (p. 1, right column).

    PNG
    media_image10.png
    321
    731
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    163
    739
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    557
    731
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    236
    735
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    132
    730
    media_image14.png
    Greyscale

Roytman et al. goes on to teach the reaction mechanism of a free radical being a possibility for the formation of MSA (p. 2, left column).

    PNG
    media_image15.png
    586
    745
    media_image15.png
    Greyscale

614 (USPGPub 2005/0070614) teach the use of Iodine, SO3 and alkanes in reactions to prepare MSA (Figure 1 and 3). 614 teach a radical mechanism is responsible for the preparation of MSA (Figure 1 and 3). However, 614 makes no mention of a cation/CH3+ pathway.
The level of skill or knowledge in the art is absent of a cation/CH3+ pathway to prepare an alkyl sulfonic acid. 
 Method of making the claimed invention:
No working examples were given to validate or confirm the formation of the MSA from the alkyl cation.  
Due to the lack of guidance and working examples in the specification and the contradictory findings of the prior art, it is deemed that the specification fails to provide adequate written description for the preparation of the MSA using an alkyl cation. Additionally, the specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-11 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
1) Scope or breadth of the claims 
The claims are directed to the formation of MSA from an alkyl cation in SO3. The claims also include in-situ and ex-situ formation of a cation used to make the alkyl cation.
Claim 5 and 6, although not requiring the production of the alkyl cation, do require identical reactants as claim 1. Therefore, claims 5 and 6 are interpreted to utilize the alkyl cation pathway.   
2) Nature of the invention 
The nature of the invention is directed to a process to prepare MSA by the use of an alkyl cation and SO3.
3) Relative level of skill possessed by one of ordinary skill in the art
	The relative level of skill possessed by one of ordinary skill in the art is high. For example a PhD or masters in chemistry.
4) State of, or the amount of knowledge in, the prior art
‘153 (WO2018/146153, Published 08-2018, priority date 02-2017. As cited in the IDS filed 03/24/2021. Names a common inventor but different applicant) teach the below reaction involving an alky cation in the production of methane sulfonic acid (p. 6).

    PNG
    media_image16.png
    258
    511
    media_image16.png
    Greyscale

5) Level or degree of predictability, or a lack thereof, in the art
The art brings into question the proposition that MSA can be made by a reaction of an alkyl, an alkyl cation and SO3. For example, Roytman et al. casts doubt on the validity of the use of the alkyl cation to generate MSA. Additionally Roytman et al. teach the non-nucleophilicity of the sulfur atom of SO3, and the high energy of CH3-S(O)2O+ as reasons for the inoperability of the chemistries in the current invention. See pages 1-2.
Additionally, the prior art teaches an alternative method of radical formation instead of cation formation when preparing MSA. See 614 (USPGPub 2005/0070614) (Figure 1 and 3).
Due to the art directly contradicting applicant’s claim of preparing MSA from an alkyl cation and SO3, the degree of predictability of the claimed invention is lacking in the art.

6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how to use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  Applicant contemplates the following.
The current specification contemplates the formation of the alkyl cation as follows (page 2).

    PNG
    media_image1.png
    410
    1381
    media_image1.png
    Greyscale

The specification goes on and recites the generation of the currently claimed cations as follows (p. 3). 

    PNG
    media_image2.png
    199
    1395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    1398
    media_image3.png
    Greyscale

	The specification goes on to explain the formation of the alkyl cation and sulfonic acid as follows (page 4). 

    PNG
    media_image4.png
    290
    1405
    media_image4.png
    Greyscale

Figure 1 is shown below for convenience.

    PNG
    media_image5.png
    360
    688
    media_image5.png
    Greyscale


NOTE: no mechanism is shown in the above figure that converts methane to the cation.
The specification does not provide any working examples or data to suggest an alkyl cation is involved in preparing the alkane sulfonic acid. 
7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to using an alkyl cation in preparation of an alkane sulfonic acid.
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
MPEP 2164.03 [R-2] states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). 
In the instant case, one of ordinary skill in the art would have to conduct a myriad number of experiments in an unpredictable art to produce alkane sulfonic acids utilizing an alkyl cation. This is especially difficult when the art casts doubt on this particular chemistry. 
As a result of Applicant’s lack of disclosure with preparing alkane sulfonic acids utilizing an alkyl cation and the unpredictability in the art, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to figure out how to make an alkyl sulfonic acid utilizing an alkyl cation. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being obvious over 153’ (WO2018146153, Published 08-2018 and Priority date 02-2017. As cited in the IDS filed 03/24/2021. All references to 153 are made to an attached copy of the foreign priority document EP17154935.5 unless otherwise stated) and as evidence by ‘332 (USPGPub2020/0115332, having identical claim of Priority to EP17154935.5, date 02-2017). Note the current application claims priority dated 09/25/2018.
The applied reference has a common inventor and has a different applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Interpretation of Claims
See next page

    PNG
    media_image17.png
    270
    1296
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    438
    1291
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    204
    1297
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    321
    1289
    media_image20.png
    Greyscale

The super acid condition is interpreted to be an acidity greater than 100% pure sulfuric. The SO3 meets this limitation. Room temperature is any temperature without externally altering the temperature. A teaching of the currently claimed temperatures would read on the controlling of the temperature in claim 6.

Scope of the Prior Art
153 teach the following procedure to prepare MSA utilizing SO3, CH3+, and alkane, a compound that can generate a P+ cation or a P+ cation (p. 7). The SO3 is the pure SO3 of claim 8.

    PNG
    media_image21.png
    164
    578
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    160
    577
    media_image22.png
    Greyscale

NOTE: The initiator/precursor might be added.
The methenium cation would require the addition of methane.
153 teach that peroxophosphates can be used. 

    PNG
    media_image23.png
    97
    583
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    67
    583
    media_image24.png
    Greyscale

Published reference 153 teach peroxosulfates (p. 7). Current claims requiring S+.
Concerning the cation and/or the compound forming in-situ a cation, these items are implicitly included in the teachings of 153 as evidence by 332 as shown immediately below (Figure 4). Item 1 or 3 in Fig. 4 is the compound forming in-situ a cation 4b which reacts with methane to form an alkyl cation CH3+.

    PNG
    media_image25.png
    434
    647
    media_image25.png
    Greyscale

	Concerning the temperature, 153 teach 0 to 100C (p. 4). These temperatures overlap the currently claimed temperatures.

	Concerning the pressures, 153 teach 10 to 150 bar (p. 4). These pressures overlap the currently claimed pressures.

Ascertaining the Difference
	153 does not teach preparing the cation external to the reaction to produce MSA. 153 (priority document) does not teach a sulfur cation. 153 does not explicitly teach the stability of the cation.


Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have prepared the cation externally and added the cation to the methane to arrive at the current invention of claim 6. The ordinary artisan would have done so with a reasonable expectation of success because of the limited options to choose from. Either the cation forming compound is added to the reaction or the cation is prepared and added to the reaction. MPEP 2143 I. (E).
Concerning the S+ cation, upon reaction of the peroxophosphate taught by 153 with SO3, the S+ cation is formed. As evidence by 332, Figure 4, item 3, pre-catalyst activation. 
Alternatively, the published reference 153 does teach the peroxosulfate. Upon the obvious substitution of the peroxophosphate with the peroxosulfate, the currently claimed S+ cation would have formed. As evidence by 332 (Figure 4).
Concerning the stability of the cation, this is a property of the above argued cations. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
Concerning the temps. and pressures, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the order of steps in the current claims, for example in claims 5-6, Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.

	
Conclusion
Claims 1-11 and 15-18 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622   


/JAFAR F PARSA/           Primary Examiner, Art Unit 1622